Response to Amendment
The amendment to the claims filed on July 14, 2022 does not comply with the requirements of 37 CFR 1.121(c) because of several issues.  In claim 1, the claim does not include the appropriate underlining to show the added text.  Specifically, the term “Using” in line 3 of the text appears to be added text and it has not been underlined as required by 37 CFR 1.121(c).  Additionally, it is noted that claim 7 has a status identifier of “withdrawn.”  However, this claim has not been subject to a restriction requirement or withdrawn and was pending with a status identifier of “currently amended” in the previously entered amendment dated July 12, 2021.  Thus, the current status of claim 7 is unclear.    
Note that amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Election/Restrictions
Amended claims 1 and 3-6 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Amended claims 1 and 3-6 are drawn to a means for producing a thematically connected image on a greeting card comprising a plurality of method steps independent and distinct from the originally examined device claims.  Previously examined claims 1-7 (elected by original presentation) were drawn to a group stamping plate series device and kit (i.e. device claims).  Amended claims 1 and 3-6 recite a means (i.e., process) of making a product (claims 1 and 3-6) that are independent or distinct from the invention originally claimed and examined.  In particular, note that the device as previously claimed can be used to practice another and materially different process, such as a multicolor stamping process that is not specifically used to make a greeting card including the specific process steps as required by the amended claims 1 and 3-6.   
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, amended claims 1 and 3-6 have been withdrawn from consideration as being directed to non-elected inventions.  See 37 CFR 1.142(b) and MPEP § 821.03.
Note that MPEP 819 states “The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention.  The applicant, cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right).”  See also MPEP 706.07(h)(VI)(B).    

The amendment filed on July 14, 2022 presenting only claims drawn to non-elected inventions is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because these claims are drawn to a “means” for producing a thematically connected image that are of substantially different scope than the claims previously presented and examined.  From the remarks provided with the amendment dated July 14, 2022, it is clear that the “means” claims 1 and 3-6 presented are intended to be process claims.  Note page 4 of applicant’s remarks repeatedly refer to claim 1 as a process or method claim.  
Applicant also states in the remarks that they are open to suggestions on the proper language for the claim.  Again, it is pointed out that the original claims are drawn to structure and thus to insure the claimed invention is consistent with the invention elected by original presentation, the claims should be amended to be device/apparatus claims.  One way of achieving this would be to amend the claims to reinstate the original preamble of “a group stamping plate series…” (and claiming the structure thereof) as set forth in original claims 1-6.  If applicant is interested in pursuing method claims, it is suggested that applicant may pursue claims to the method or process for producing the image by filing a DIVISIONAL application.  
Again, since the submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter to submit a complete reply. This shortened statutory period for reply supersedes the time period set in the prior Office action. This time period may be extended pursuant to 37 CFR 1.136(a). In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571)272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
August 8, 2022